Conviction is for possessing for the purpose of sale intoxicating liquor in dry territory; punishment assessed being a fine of $500.00. *Page 572 
Appellant entered his plea of guilty, with the result indicated, hence there is no statement of facts upon the original trial. After the fine was entered against him appellant secured a lawyer, and in a motion for new trial various grounds therefor are alleged. The trial judge heard evidence upon the motion and appellant very frankly admitted that the only thing that "upset" him was the amount of the fine. The trial judge testified upon the hearing of the motion as to the circumstances under which the plea of guilty was entered, and as to the warning given, etc.
We see no reason for disturbing the judgment, and the same is affirmed.
                    ON MOTION FOR REHEARING.